DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: On page 5 of the original specification as filed refers to “the pipe (2)” however the reference character “2” has already been used to refer to “the device.”  Additionally, “the pipe (2)” cannot be found in the drawings.
Page 7 of the original specification further refers to “the other pipe (2) of the device” however the reference character “2” has already been used to refer to “the device (2).”  Additionally, “the other pipe (2)” cannot be found in the drawings.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the pipe (2)” as presented on page 5 of the originally filed specification and “the other pipe (2)” as presented on page 7 of the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
In this case, “power storage means” as recited in claim 1 has been construed to mean power storage that can accumulate power during non-use and deliver power, or equivalents thereof (see pages 6-7 of the original specification) .
Additionally, “technical means” as recited in claim 1 has been construed to mean “couplings” or equivalents thereof (see page 5 of the specification).

Claim Objections
Claims 2, 9, 10 are objected to because of the following informalities:  
Claim 2 recites the limitation, “high-strength plastic that can withstand its shape and integrity when an inner pressure is at least 3.5 bar.”  It appears that this should recite, “high-strength plastic that can maintain its shape and integrity when an inner pressure is at least 3.5 bar,” or similar language.  
Claim 9 recites the limitation, “the heating component of the device is realized with the ability to set the required temperature of the heating liquid.”  For consistency and readability, this limitation should be amended to recite, “the heating component of the device comprises the ability to set the required temperature of the heating liquid.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, ”a container of food substances” on lines 13-14.  It is not clear as to whether this is an additional container of food substances, or is intended to refer to “a lid of the outer vessel that covers the outer vessel, contains substances for brewing the beverage” as recited on lines 5-6.
Claims 2, 5, 6 and 10 similarly recite, “the container of food substances.”  However, claim 1 recites that the lid contains substances for brewing the beverage.  Therefore, it is not clear if claims 2, 5, 6 and 10 are referring to the lid that contains substances for brewing the beverage or is referring to another container of food substances. 
Claim 1 recites the limitation, “for increasing the pressure of water” on line 13.  It is not clear as to whether the pump is for increasing the pressure of the warm water as recited on line 12, or is referring to water in the cold water tank as recited on line 4.   
Claim 1 recites the limitation, “tightly connected” on line 17, which renders the scope of the claim unclear as the term tightly is a relative term which has not been defined by the claims nor specification.
Claim 1 recites the limitation, “the couplings” and “the pipe” on line 16, which lacks proper antecedent basis.
Claim 1 recites the limitation, “technical means, the couplings.”  The claim limitation is not clear if the limitation intends for “the couplings” to be “technical means” or whether the claim is intending to have “technical means” and “the couplings.” 
Claim 1 recites the limitation, “the outside” on line 19.  It is not clear as to what “the outside” is referring to. 
Claim 4 recites the limitation, “the outer container” on line 3, which lacks proper antecedent basis.
Claim 5 recites the limitation, “the upper wall of the cup” on line 3, which lacks proper antecedent basis.
Claim 5 recites, “but which holds dry substances in their container.”  It is not clear as to what “their container” is referring to.
Claim 8 recites the limitation, “the power supply system of the vehicle” which lacks proper antecedent basis.
Claim 9 recites the limitation, “the heating liquid” on line 4, which lacks proper antecedent basis to the claim from which it depends.
Claim 10 recites the limitation, “the beverage” on lines 1 and 4, which lacks proper antecedent basis.  This rejection can be overcome by amending the preamble to claim 10 to recite, “A method of brewing a beverage….” 
Claim 10 recites the limitation, “the water preparation device is connected to the cup by pipes, hoses and connecting elements: one of the pipes of the device is connected to the pipe of the cup” (see lines 6-10).  It is noted that this limitation lacks proper clarity because it first recites the preparation device is connected to the cup by pipes, hoses and connecting elements, but then only refers to pipes as connecting the device to the cup. 
Claim 10 recites the limitation, “the pipe of the cup” on line 7.  This limitation lacks proper antecedent basis.
Claim 10 also recites, “the other pipe of the device” which lacks proper antecedent basis.
Claim 10 recites the limitation, “(in the case of this invention, at least 95 degrees Celsius).”  As this limitation is in parenthesis, it is not clear as to whether it is intended to be a positive limitation of the claim.
Claim 10 recites the limitation, “when it is heated to a set temperature” (line 14).  This limitation is not clear as to what “it” refers to.
Claim 10 recites the limitation, “in which the water acquires the properties of the beverage, penetrates through the filter of the container of food substance and enters the inner part of the outer container of the cup.” (lines 15-17)  This limitation is not clear as to how the water acquires the properties of the beverage.  That is, it would appear that the water would combine and penetrate through the food substance to produce a beverage. 
Claim 10 recites the limitation, “the outer container of the cup” on line 17 and 20, which lacks proper antecedent basis.
Claim 10 recites the limitation, “the inner part” on lines 17 and 19, which lacks proper antecedent basis.
Claim 10 also recites the limitation, “when” on lines 14 and 18, thus making the scope of the method claim unclear.  That is, it is not clear as to whether the claim requires the steps following the term “when” to be performed or not.
Claims 2, 3 and 7 are rejected based on their dependence to a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (US 20100112166) in view of Hansen (US 20150090128).
Regarding claim 1, Levin’166 teaches a beverage brewing apparatus comprising a cup (figure 3, item 36) and a water preparation device (figure 5, item 10), where the cup comprises: an outer vessel (figure 3, item 40), a cold water tank in which water is placed for brewing the beverage (figure 3, item 54; paragraph 54, 56, 63 ); a lid of the outer vessel that covers the outer vessel (figure 3, item 38), contains substances for brewing the beverage (figure 3, item 68; paragraph 54 - “ground coffee”), and the water preparation device comprises a housing (figure 1, item 10), a moving connection with the cup for transferring water between the cup and the device (figure 1, item 24, 30, 26; where the connection can be a moving connection because Levin’166 discloses that the cup is to be moved to the device for connection; also see figure 8, item 21, 23 and paragraph 70, 72 where the holding tray is movable to connect the cup to the device); a power circuit with power storage means to power electrical receivers of the device (paragraph 9, 13, “power source”); a liquid heating component to warm water to the temperature suitable for brewing (figure 6, item 72 - “heating/cooling element” paragraph 63), a liquid pump for increasing the pressure of water and directing it to a container of food substances (figure 6, item 82; paragraph 64; paragraph 29 - “high pressure”), wherein the water preparation device and the cup have technical means, the couplings (figure 3, couplings 48) with which the pipe (see figure 6, pipe, 26) of the device for supplying the heated water is “tightly” connected to the container of food substances (figure 6, item 26, 46).  As the couplings (48) are tapered, and as the pipes of the device are secured to the couplings, Levin’166 is seen to teach a “tight” connection to the container of food substances (46).
Levin’166 teaches that the device delivers high pressure fluid (paragraph 66; claim 39) and is to withstand high pressure and maintain integrity under the pressure needed for preparing espresso (paragraph 26, 29).  Levin’166 is thus seen to suggest the connection between the pipe of the device and the container of food substances is “tightly connected” and where water can flow through the connection, without penetrating to the outside (because the water is shown to be delivered only through the container of food substance (see figure 6, item 26, 46).  
Levin’166 is thus seen to tach a connection between a pipe of the device and the container of food substances which would also have been capable of allowing water to flow through the connection without penetrating to the outside at a pressure of at least 3.5 bar.  
If it could have been construed that Levin’166 was not clear in this regard, Hansen also teaches a container of food substances (figure 1, item 5) which is tightly connected to a pipe (figure 1, item 4) used to deliver hot water (paragraph 9-10 - “boiling water”) which is supplied to the container of food substances, at pressures of at least 3.5 bar (paragraph 25) for extraction of the flavor ingredients such as coffee (paragraph 8).  The connection is also taught to be fluid tight (see paragraph 86 on page 4 - “fluid-tight manner”). 
As Levin’166 teaches that the connection is used for producing drinks at pressures needed for preparing espresso and as Hansen teaches using pressure such as 2-8 bar to provide extraction of coffee for producing the beverage, to modify Levin’166 if necessary such that the connection is fluid tight and can withstand pressures such as 3.5 bar would have been obvious to one having ordinary skill in the art, for the known purpose of being able to use Levin’166’s device at the desired high pressures used for producing espresso.
Regarding claim 2, in view of Hansen, the combination teaches that the container of food substances in the cup is made of high-strength plastic that can withstand its shape and integrity when an inner pressure is at least 3.5 bar (see paragraph 16 - polypropylene, paragraph 25).  Levin’166 also teaches that the container of food substances in the cup is made from polypropylene (paragraph 30), so as to withstand pressure of hot water (paragraph 29) and to modify Levin’166 in view of Hansen’s teachings to withstand pressures of 3.5bar would have been obvious to one having ordinary skill in the art to prevent failure of the container of food substances during use.
Regarding claim 3, Levin’166 can also be construed as teaching that the cup can be placed into the device and taken from the device from at least four sides of the device (see figure 5) where at least, the top, bottom, left and right sides of the opening 28 can be construed as four sides of the device and where the cup can be removed from the device from various directions on these four sides.  
Regarding 5, Levin’166 teaches wherein the upper wall of the cup of the container of food substances contains a filter through which the liquid can penetrate, but which holds dry substances in their container (see figure 3, item 66; paragraph 59).  In view of the rejections under 35 U.S.C. 112b, item 46 of figure 3 can be construed as an upper wall of the cup  of the container of food substances, which has a filter (i.e. the porous openings) that allow for liquid to penetrate but hold the dry substances. 
Regarding claim 6, it is noted that claim 6 is similarly rejected for the reasons discussed above with respect to claim 2.  It is seen that the high strength plastic, such as polypropylene, as taught by Hansen and Levin’166 is also seen to help the container of food substances maintain its shape and integrity at an inner pressure of at least 3.5 bar.
Regarding claim 9, Levin’166 teaches that the heating element can heat the liquid to a predetermined temperature (paragraph 65, claim 42 “heats/cools said potable liquid until reaching a selected temperature level”) and therefore, reads on the heating component has the ability to set the required temperature of the heating liquid.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied above to claim 1 which relies on Levin (US 20100112166) as the primary reference, and in further view of Klein (US 4452130) and either Rohr (US 5274736) or Banasik (US 8663724).
Regarding claim 3, Levin’166 can also be construed as teaching that the cup can be placed into the device and taken from the device from at least four sides of the device (see figure 5) where at least, the top, bottom, left and right sides of the opening 28 can be construed as four sides of the device and where the cup can be removed from the device from various directions on these four sides.  
If it could have been construed that this was not the case, then it is further noted that Klein also teaches a brewing device comprising a cup with a beverage ingredient therein, which is inserted into a device (figure 1, item 21) and where water from the cup has been uptaken into the device via a pump (29) and subsequently heated via a heater (32) and then dispensed back into the cup via pipes 25, 33, to be passed through a container comprising a beverage ingredient (15) to produce a beverage (column 2, lines 25-63).  Klein also teaches access to the cup from four sides because the cup is positioned and where the device is for mobile use (see column 1, lines 15-27).  Klein is similar to Levin’166 because both teach a cup preloaded with a beverage ingredient in the lid and a water tank, which is to be inserted into a device for conveniently preparing the beverage. Rohr teaches portable beverage brewing devices comprising a tray (figure 1, item 62) onto which a cup has been placed, and where the brewing device further includes the brewing device positioned above the cup (see figure 1, item 2).  Similar to Rohr, Levin’166 is also directed to using the device in a portable setting (see paragraph 31).  Rohr also allows access from at least four sides.   Banasik teaches a brewing device, where there is access to the cup (18) from multiple sides of the device (see figure 1 and 2), such that the cup can be taken from multiple sides of the device.  
To thus modify Levin’166 so as to reduce the specific size of the device so as to allow additional space around the cup would thus have been an obvious matter of engineering and/or design, for the purpose of reducing the footprint of the device.  Such a modification would have been advantageous especially in mobile applications, as both Klein and Rohr teach simplified mounting mechanisms for inserting the cup into a device and where the cup and device combination is used in mobile/vehicular applications.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied above to claim 1 which relies on Levin (US 20100112166) as the primary reference, and in further view of Levin (US 20100086650).
Regarding claim 4, the claim differs from the combination in specifically reciting that, “the lid with the outer container is attached indelibly.”  
However, Levin’650 teaches a similar configuration where the cup comprising the ingredients is to be a one-time use disposable up which simplifies the preparation of a drink as it is pre-loaded with all the ingredient to produce a drink, and further does not require any cleaning or washing (see paragraph 12, 24).  Levin’650 further teaches that the pre-loaded cup is also sealed with puncturable membranes (paragraph 39, 48).  This is seen to suggest that the lid of the outer container is indelibly attached.  To thus modify the combination and to make the outer vessel and lid indelibly attached would have been obvious to one having ordinary skill in the art, such as for providing one-time use containers, where the use of a one piece structure instead of what has been disclosed by Levin’166 would have been an obvious matter of engineering and/or design, such as for simplifying use of the container while foregoing the need to wash or clean the cup for subsequent reuse.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied above to claim 1 which relies on Levin (US 20100112166) as the primary reference, and in further view of Levin (US 20100086650) and Klein (US 4452130).
Regarding 5, Levin’166 teaches wherein the upper wall of the cup of the container of food substances contains a filter through which the liquid can penetrate, but which holds dry substances in their container (see figure 3, item 66; paragraph 59).  In view of the rejections under 35 U.S.C. 112b, item 46 of figure 3 can be construed as an upper wall of the cup  of the container of food substances, which has a filter (i.e. the porous openings) that allow for liquid to penetrate but hold the dry substances. 
If it could have been construed that Levin’166 did not specifically teach a filter in the upper wall of the cup, then it is noted that Levin’650 teaches an upper wall of the cup of the container of food substances that contains a filter in an upper wall (i.e. the porous upper sections) (see figure 1, item 30 and the arrows which show the liquid being dispensed through the porous upper wall).  Klein also teaches that an upper wall of the cup of the container of food substances includes a filter (see figure 1, item 12), where the filter is used to similarly contain beverage ingredients such as coffee (see column 1, lines 22-23).  To thus modify Levin’166 and to provide a filter as taught by Levin’650 on an upper wall would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on similar types of containers for food substances used in a similar manner.  To modify Levin’166 and provide a filter as taught by Klein would have been obvious to one having ordinary skill in the art, as a substation of one type of filter configuration for another, both recognized to be used for containing the beverage ingredient while allowing for dispensing of the produced beverage.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied above to claim 1 which relies on Levin (US 20100112166) as the primary reference, and in further view of Toporovsky (US 20130312617), Levin (US 20100086650) and as evidenced by SAE.
Regarding claim 7, Levin’166 teaches that the device can be portable (see paragraph 31). It is noted however that Levin’166 teaches connectivity to vehicular power supply (see claim 32).  
Claim 7 differs in that the device is powered by a direct current with voltage of 12V.
Nonetheless, Toporovsky teaches beverage devices that can be powered by direct current 12 volts (paragraph 8) and which is to be used in a vehicle (paragraph 39).  Levin’650 also teaches using an auto cigarette lighter plug for powering a similar type of brewing mechanism as already suggested by Levin’166 (see paragraph 23).  Such automotive cigarette lighter plugs have been known in the art to be DC 12V power sources, as evidenced by SAE.
To thus modify Levin’166 who is also directed to using the apparatus in vehicles, and to use a 12V DC current for the power source would have been obvious to one having ordinary skill in the art for the purpose of using known power sources known in the art for powering beverage brewing devices.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied above to claim 1 which relies on Levin (US 20100112166) as the primary reference, and in further view of Toporovsky (US 20130312617).
Regarding claim 8, Levin’166 teaches that the device can be portable (see paragraph 31, claim 32).
Claim 8 differs in that the power circuit of the device comprises power storage means that accumulate the power during non-use of the device and delivers power when the device brews the beverage, thus reducing the peak power loads in the power supply system of the vehicle.
Toporovsky teaches that the brewing device can be used with 12V DC power, (paragraph 8) but can also be used with 120 V AC household electricity (paragraph 11) as well as with solar and battery sources (paragraph 40) and which can be a portable brewing device to be used in vehicles (paragraph 39).  To thus modify the combination and to use other sources of power, such a solar or battery packs, which would thus have accumulated power during non-use would have been obvious to one having ordinary skill in the art based on a substitution of one known power source for another, both recognized for providing power to a brewing device.  Such a modification would also have been advantageous for foregoing the requirement of using wires and electrical plugs for powering the device, thus enhancing the portability of the device.  As Levin’166 also teaches that the device can be powered by a vehicular power supply, modification of the combination to use a battery source separate from the vehicular power supply would thus have been obvious to one having ordinary skill in the art, for the purpose of minimizing the burden on the vehicular power supply.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied above to claim 1 which relies on Levin (US 20100112166) as the primary reference, and in further view of Easthope (“Brew Temperature and its Effects on Espresso”).
Regarding claim 10, Levin’166 and Hansen have been relied on as already discussed above with respect to claim 1.  Further regarding claim 10, Levin’166 teaches placing the cup in the water preparation device (see figure 5, 7, paragraph 72).  The water preparation device is connected to the cup by pipes (i.e. hoses) and connecting elements (see figure 3, item 48, 50; figure 6, item 24, 26).  One of the pipes of the device (24) is connected to the pipe of the cup (figure 3, see the pipe bounded by 50 and 56), through which the water flows from the water tank to the device (see figure 6, item 24, 74); the other pipe (26) of the device is connected to a hole (figure 3, item 48) through which the water prepared in the device flows into the container of food substances (46).
Levin’166 teaches that the water that entered the device from the cup is heated to the required temperature for brewing the specific beverage (see paragraph 65; claim 31: “Heats/cools said potable liquid until reaching a selected temperature level suitable for said brewed drink”).   
Levin’166 further teaches a pump (figure 6, item 82) that delivers pressurized water (see paragraph 65 - “returns the processed water”; paragraph 66 - “predetermined pressure, such as high or low”) and therefore teaches that the water heated to the selected temperature has its pressure increased and then is supplied to the container of food substances of the cup (figure 3, item 46) so that the water combines with the beverage ingredient to produce a beverage, and where the beverage then penetrates through the porous section of the container of food substances (i.e. the filtering section 66) and enters the interior of the outer container of the cup.
The water of Levin’166 is heated in the device (paragraph 65; claim 31, figure 6, item 72; paragraph 63) and the entire water passes through the container of food substances (46, 66), enters the inner part of the outer container of the cup to thus produce the brewed beverage (paragraph 55, 59).  The cup is obviously then disconnected from the device to be removed therefrom.
Regarding the limitation of, “(in the case of this invention, at least 95 degrees Celsius)” in view of the parenthesis it is noted that in view of the rejection under 35 U.S.C. 112b the claim is not clear as to whether this is a required element.
In any case, it is noted that Easthope evidences that it has been known in the art to use water temperatures of greater than 95°C for producing coffee drinks (see page 4, tables 3-4, 96°C, 98°C), where temperatures such as 96°C and 98°C can provide for higher extraction yields (see page 7, conclusion).  To thus modify the combination such that the water is heated to temperatures such as 96°C or 98°C would have been obvious to one having ordinary skill in the art for the purpose of achieving a desired extraction yield.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (US 20100086650) in view of Levin (US 20100112166) and Hansen (US 20150090128).
Regarding claim 1, Levin’650 teaches a beverage brewing apparatus comprising a cup (figure 1, item 24;) and a water preparation device (figure 1, item 10), where the cup comprises: an outer vessel (figure 1, see item 24), a cold water tank in which water is placed for brewing the beverage (Figure 1, item 22; paragraph 23); a lid of the outer vessel that covers the outer vessel (Figure 1, item 36), contains substances for brewing the beverage (figure 1, item 30, 32, paragraph 3 - “coffee”), and the water preparation device comprises a housing (figure 1, item 10), a moving connection with the cup for transferring water between the cup and the device (figure 1, item 24, 30, 26; where the connection can be a moving connection because Levin’166 discloses that the cup is to be moved to the device for connection); a power circuit with power storage means to power electrical receivers of the device (figure 1, item 14; paragraph 23 - “power source connector”); a liquid heating component to warm water to the temperature suitable for brewing (Figure 1, item 16 - “heater element”; paragraph 23;), a liquid pump for increasing the pressure of water and directing it to a container of food substances (figure 1, item 28, 40, “high pressure pump” paragraph 23;), wherein the water preparation device and the cup have technical means, the couplings with which the pipe (figure 1, item 40) of the device for supplying the heated water is “tightly” connected to the container of food substances (figure 1, item 32).  
As Levin’650 teaches that the high pressure pump is used to deliver water to create beverages such as espresso (paragraph 2, 5, 6), Levin’650 is seen to teach that the connection between a pipe of the device and the container of food substances is “tightly connected” and where water can flow through the connection, without penetrating to the outside (because the water is shown to be delivered only through the container of food substance).   Levin’650 also teaches that the container of food substances should withstand high pressure (paragraph 13) and Levin‘166 further evidences that the brewing element (figure 3, item 46), which is similar to that shown by Levin’650, retains its integrity even under the high pressures needed for espresso drinks (see Levin’166, paragraph 26).  Levin’166 teaches that the device delivers high pressure fluid (paragraph 66; claim 39) and is to withstand high pressure and maintain integrity under pressures needed for preparing espresso (paragraph 26, 29).  Levin’166 is thus seen to suggest the connection between the pipe of the device and the container of food substances is “tightly connected” and where water can flow through the connection, without penetrating to the outside (because the water is shown to be delivered only through the container of food substance (see figure 6, item 26).  
Levin’650 and Levin’166 are thus seen to tach a connection between a pipe of the device and the container of food substances which would also have been capable of allowing water to flow through the connection without penetrating to the outside at a pressure of at least 3.5 bar.  
If it could have been construed that Levin’650 and Levin’166 were not clear in this regard, Hansen also teaches a container of food substances (figure 1, item 5) which is tightly connected to a pipe (figure 1, item 4) used to deliver hot water (paragraph 9-10) which is supplied to the container of food substances, at pressures of at least 3.5 bar (paragraph 25) for extraction of the flavor ingredients such as coffee (paragraph 8).  The connection is also taught to be fluid tight (see paragraph 86 on page 4 - “fluid-tight manner”). 
As Levin’650 already teaches that the cup and device combination is used to make espresso drinks at high pressure, and as Levin’166 teaches that the connection is used for producing drinks at pressures needed for preparing espresso and as Hansen teaches using pressure such as 2-8 bar to provide extraction of coffee for producing the beverage, to modify Levin’650 if necessary such that the connection can withstand pressures such as 3.5 bar would have been obvious to one having ordinary skill in the art, for the known purpose of being able to use Levin’650’s device at the desired high pressures used for producing espresso.
Regarding claim 2, in view of Hansen, the combination teaches that the container of food substances in the cup is made of high-strength plastic that can withstand its shape and integrity when an inner pressure is at least 3.5 bar (see paragraph 16 - polypropylene, paragraph 25).  Levin’166 also teaches that the container of food substances in the cup is made from polypropylene (paragraph 30), so as to withstand pressure of hot water (paragraph 29).  Therefore, to modify Levin’650 in view of Levin’166’s and Hansen’s teachings to withstand pressures of 3.5bar would have been obvious to one having ordinary skill in the art to prevent failure of the container of food substances during use.
Regarding claim 3, Levin’650 teaches the housing of the water preparation device is such that the cup can be placed into the device and taken from the device from at least four sides of the device (see figure 1), where being placed into the device reads on connecting the cup with the device and being within the bounds of the device.  
Regarding claim 4, Levin’650 teaches a similar configuration where the cup comprising the ingredients is to be a one-time use disposable up which simplifies the preparation of a drink as it is pre-loaded with all the ingredient to produce a drink, and further does not require any cleaning or washing (see paragraph 12, 24).  Levin’650 further teaches that the pre-loaded cup is also sealed with puncturable membranes (paragraph 39, 48).  This is seen to suggest that the lid of the outer container is indelibly attached.   
To thus modify the combination and to make the outer vessel and lid indelibly attached would have been obvious to one having ordinary skill in the art, such as for providing one-time use containers, where the use of a one piece structure would have been an obvious matter of engineering and/or design, such as for simplifying use of the container while foregoing the need to wash or clean the cup for subsequent reuse.
Regarding 5, Levin ‘650 and  Levin’166 teach wherein the upper wall of the cup of the container of food substances contains a filter through which the liquid can penetrate, but which holds dry substances in their container (see Levin’650 figure 1, item 32, 30; paragraph 28; Levin’166 figure 3, item 66; paragraph 59 ).  In view of the rejections under 35 U.S.C. 112b, item 30 of figure 1 can be construed as an upper wall of the cup  of the container of food substances, which has a filter (i.e. the porous openings) that allow for liquid to penetrate but hold the dry substances. 
Regarding claim 6, it is noted that claim 6 is similarly rejected for the reasons discussed above with respect to claim 2.  It is seen that the high strength plastic, such as polypropylene, as taught by Hansen and Levin’166 is also seen to help the container of food substances maintain its shape and integrity at an inner pressure of at least 3.5 bar.
Regarding claim 9, Levin’650 teaches a heating element (see figure 1, item 16).  It would have been obvious to one having ordinary skill in the art for the heating element to heat liquid to a required temperature.  
If it could have been construed that Levin’650 was not specific in this regard, then it is noted that Levin’166 teaches that the heating element can heat the liquid to a predetermined temperature (paragraph 65, claim 42 “heats/cools said potable liquid until reaching a selected temperature level”) and therefore, reads on the heating component has the ability to set the required temperature of the heating liquid.  To modify Levin’650 so that the heating element heats to a required temperature would have been obvious to one having ordinary skill in the art for the purpose of controlling the water temperature for producing a beverage.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied above to claim 1 which relies on Levin (US 20100086650) as the primary reference, and in further view of Levin (US 20050284302).
Regarding claim 3, Levin’650 teaches the housing of the water preparation device is such that the cup can be placed into the device and taken from the device from at least four sides of the device (see figure 1), where being placed into the device reads on connecting the cup with the device and being within the bounds of the device.  
If it could have been construed that this was not the case, then it is noted that Levin’302 further teaches at figure 10, where a cup comprising a beverage ingredient has been inserted into a portable device (see figure 10A) using a snap-type connection (see paragraph 105).  Levin’302 also teaches at figure 8, a similar configuration as that of Levin’650.  Levin’302 also teaches that the snap-type connection can thus also be used as a simplified expedient for securing the cup and device together (see paragraph 158), as already desired by Levin’650, and where the cup is placed into the device.  
To thus modify the device of Levin’650 so that it also has a snap-type securement mechanism would have been obvious to one having ordinary skill in the art for ensuring that the connection between the device and cup did not become inadvertently dislodged.  Furthermore, such a modification would also have resulted in the cup being placed into the device and able to be taken from the device from at least four sides of the device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied above to claim 1 which relies on Levin (US 20100086650) as the primary reference, and in further view of Klein (US 4452130).
Regarding 5, Levin’650 teaches an upper wall of the cup of the container of food substances that contains a filter in an upper wall (i.e. the porous upper sections) (see figure 1, item 30 and the arrows which show the liquid being dispensed through the porous upper wall). In view of the rejections under 35 U.S.C. 112b, item 30 of figure 1 can be construed as an upper wall of the cup of the container of food substances, which has a filter (i.e. the porous openings) that allow for liquid to penetrate but hold the dry substances. 
If it could have been construed that Levin’650 did not specifically teach a filter in the upper wall of the cup, then it is noted that Klein also teaches that an upper wall of the cup of the container of food substances includes a filter (see figure 1, item 12), where the filter is used to similarly contain beverage ingredients such as coffee (see column 1, lines 22-23).  To modify Levin’650 and provide a filter as taught by Klein would have been obvious to one having ordinary skill in the art, as a substation of one type of filter configuration for another, both recognized to be used for containing the beverage ingredient while allowing for dispensing of the produced beverage.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied above to claim 1 which relies on Levin (US 20100086650) as the primary reference, and in further view of Toporovsky (US 20130312617), Levin (US 20100086650) and as evidenced by SAE.
Regarding claim 7, Levin’650 teaches a portable device (see the abstract).  Levin’166 also teaches that the device can be portable (see paragraph 31).
Claim 7 differs in that the device is powered by a direct current with voltage of 12V.
It is noted however that Levin’650 teaches using an auto cigarette lighter plug for a power source (paragraph 23) and Levin’166 teaches connectivity to vehicular power supply (see claim 32).  Such automotive cigarette lighter plugs have been known in the art to be DC 12V power sources, as evidenced by SAE.  Nonetheless, Toporovsky teaches beverage devices that can be powered by direct current 12 volts (paragraph 8).
To thus modify the combination and to use a 12V DC current for the power source would have been obvious to one having ordinary skill in the art for the purpose of using known power sources known in the art for powering beverage brewing devices.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied above to claim 1 which relies on Levin (US 20100086650) as the primary reference,  and in further view of Toporovsky (US 20130312617).
Regarding claim 8, Levin’650 teaches a portable device (see the abstract).  
Claim 8 differs in that the power circuit of the device comprises power storage means that accumulate the power during non-use of the device and delivers power when the device brews the beverage, thus reducing the peak power loads in the power supply system of the vehicle.
Toporovsky teaches that the brewing device can be used with 12V DC power, (paragraph 8) but can also be used with 120 V AC household electricity (paragraph 11) as well as with solar and battery sources (paragraph 40).  To thus modify the combination and to use other sources of power, such a solar or battery packs, which would thus have accumulated power during non-use would have been obvious to one having ordinary skill in the art based on a substitution of one known power source for another, both recognized for providing power to a brewing device.  Such a modification would also have been advantageous for foregoing the requirement of using wires and electrical plugs for powering the device, thus enhancing the portability of the device.  As Levin’166 also teaches that the device can be powered by a vehicular power supply, modification of the combination to use a battery source separate from the vehicular power supply would thus have been obvious to one having ordinary skill in the art, for the purpose of minimizing the burden on the vehicular power supply.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied above to claim 1 which relies on Levin (US 20100086650) as the primary reference,  and in further view of Levin (US 20050284302) and Easthope (“Brew Temperature and its Effects on Espresso”).
Regarding claim 10, Levin’650, Levin’166 and Hansen have been relied on as already discussed above with respect to claim 1.  Further regarding claim 10, Levin’650 teaches placing the cup in the water preparation device (see figure 1).  The water preparation device is connected to the cup by pipes (i.e. hoses) and connecting elements (see figure 1, item 20, 40).  One of the pipes of the device (20) is connected to the pipe of the cup (figure 1, item 38a, figure 4, item 20; also see Levin’166 the pipe bounded by 50 and 56), through which the water flows from the water tank to the device (see figure 1); the other pipe (40) of the device is connected to a hole (figure 4, item 53) through which the water prepared in the device flows into the container of food substances (32).
Levin’650 teaches that the water that entered the device from the cup is heated (see heating element 16) and Levin’166 further teaches that the water is heated to the required temperature for brewing the specific beverage (see paragraph 65; claim 31: “Heats/cools said potable liquid until reaching a selected temperature level suitable for said brewed drink”).  
As Levin’650 and Levin’166 are preparing similar beverages, it would have been obvious to have modified Levin’650’s heating element such that it can heat to a selected temperature for the purpose of being able to provide the proper temperature for brewing the desired beverage.  Levin’650 further teaches that the heated water is subsequently returned to the central inlet of the drink container as pressurized liquid (paragraph 11).  The water would obviously have acquired the properties of the beverage ingredients and then passes through a filter of the container of food substances and enters the inner part of the outer container of the cup (see figure 1, item 30, 32; paragraph 11). 
The water of Levin’650 is heated in the device (10) and the entire water passes through the container of food substances (32), enters the inner part of the outer container of the cup to thus produce the brewed beverage.  The cup is obviously then disconnected from the device to be removed therefrom.
Regarding the limitation of, “(in the case of this invention, at least 95 degrees Celsius)” in view of the parenthesis it is noted that in view of the rejection under 35 U.S.C. 112b the claim is not clear as to whether this is a required element.
In any case, it is noted that Easthope evidences that it has been known in the art to use water temperatures of greater than 95°C for producing coffee drinks (see page 4, tables 3-4, 96°C, 98°C), where temperatures such as 96°C and 98°C can provide for higher extraction yields (see page 7, conclusion).  To thus modify the combination such that the water is heated to temperatures such as 96°C or 98°C would have been obvious to one having ordinary skill in the art for the purpose of achieving a desired extraction yield.
If it could have been construed that Levin’650 did not specifically place the cup in the water preparation device, then it is noted that Levin’302 further teaches at figure 10, where a cup comprising a beverage ingredient has been inserted into a portable device (see figure 10A) using a snap-type connection (see paragraph 105).  Levin’302 also teaches at figure 8, a similar configuration as that of Levin’650.  Levin’302 also teaches that the snap-type connection can thus also be used as a simplified expedient for securing the cup and device together (see paragraph 158), as already desired by Levin’650, and where the cup is placed into the device.  
To thus modify the device of Levin’650 so that it also has a snap-type securement mechanism would have been obvious to one having ordinary skill in the art for ensuring that the connection between the device and cup did not become inadvertently dislodged.  Furthermore, such a modification would also have resulted in the cup being placed into the device and able to be taken from the device from at least four sides of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792